DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 11-16 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “input means ”,  has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “inputting”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 11-16  are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.         Claims 1, 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens (DE 29907265, hereinafter Siemens).
Regarding claim 1, Siemens discloses a method for addressing one or more replaced slave units (S1, ..., Si) in a master-slave system (para 0014; replacing functional units) comprising a master 
a. acquiring the serial numbers (Sni) of the slave units (Si) to be replaced (para 0058; serial numbers assigned to the functional units):
b. inputting the serial numbers (Sni) of the replaced slave unit (Si) in acquisition sequence at the master unit (para 0059);
c. replacing the serial number (Sni) for the slave unit (Si), stored for the position (i), with the input serial number (Sni) and assigning it to the network address (Ai) for this position in the data assignment table ((A1, $n1), (A2, Sn2), ... , (Ai, Sni)) (para 0056 and 0059).
	Regarding claim 11, Siemens discloses the system to implement the method steps of claim 1 (para 0005).
	Regarding claims 3, Siemens discloses wherein the input of the serial numbers (Sni) is performed in the form of a serial number list of the slave units (Si) to be replaced in the sequence of the replaced slave units (Si) (para 0012 and 0056).

Regarding claim 16, Siemens discloses wherein the master unit assigns the replaced slave unit (Si) the corresponding network address (Ai) from the data assignment table ((A1, Sn1), (A2, Sn2), ..., (Ai, Sni)) (para 0056 and 0059) and communicates vis this with the corresponding slave unit (para 0059).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Pollmann (WO 2013/107704, hereinafter Pollman).
	Regarding claim 4, Siemens does not explcitily disclose wherein the input in step b) is performed manually by means of an input mask.
	In an analogous art, Pollman discloses wherein the input in step b) is performed manually by means of an input mask (para 0004; input manually). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Pollman's limitation in order to control the field devices.

In an analogous art, Pollman discloses wherein the input in step b) is performed automatically by means of a wired data transmission of the serial numbers (Sni) to the master unit (page 5; para 0003-0004; input can be performed by means of wired data transmission). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Pollman's limitation in order to improve the compatibility of a communication system.
Regarding claim 6, Siemens does not explicitly disclose wherein the input in step b) is performed via an interface.
In an analogous art, Pollman discloses wherein the input in step b) is performed via an interface (page 4; para 0002; interface for the connection).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Pollman's limitation in order to improve the compatibility of a communication system.
Regarding claims 7, Siemens does not explicitly disclose wherein the input in step b) is performed automatically by means of a wireless data transmission, of the serial numbers (Sni) to the master unit.
In an analogous art, Pollman discloses wherein the input in step b) is performed automatically by means of a wireless data transmission of the serial numbers (Sni) to the master unit (page 5; para 0003-0004; input can be performed by wireless data transmission). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 
Regarding claim 14, Siemens discloses wherein the wireless data transmission is a radio-based, acoustic, or optical transmission (para 0050; radio-based).

5.	Claims 8, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Butler et al. (US 2016/0048709, hereinafter Butler).	
Regarding claim 8, Siemens does not explicitly disclose wherein the serial number (Sni) of the slave unit (Si) is stored for the case of a radio transmission to the master unit on an RFID chip.
In analogous art, Butler discloses wherein the serial number (Sni) of the slave unit (Si) is stored for the case of a radio transmission to the master unit on an RFID chip (para 0216; RFID tag).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Bulter's limitation in order to uniquely identify each device.
	Regarding claim 9, Siemens does not explicitly disclose wherein each slave unit (Si) has a network access key derived from the serial number (Sni).
In an analogous art, Butler discloses wherein each slave unit (Si) has a network access key derived from the serial number (Sni) (para 0120; key). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Bulter's limitation in order to improve the security of a communication system.
Regarding claim 13, Siemens does not explicitly disclose wherein the interface is a USB, ethernet, or RS485 interface.

Regarding claim 15, Siemens does not explicitly disclose wherein the RFID chip is arranged directly on or inside a housing of the respective replaced slave unit (Si) that is suitably designed for the radio transmission.
In an analogous art, Butler discloses wherein the RFID chip is arranged directly on or inside a housing of the respective replaced slave unit (Si) that is suitably designed for the radio transmission (para 0216 and 0656). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Bulter's limitation in order to uniquely identify each device.
6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Walker (US 2006/0206246, hereinafter Walker).
	Regarding claim 2, Siemens does not explicitly disclose wherein the serial numbers (Sni) of the slave units (Si) to be replaced are produced by means of optical acquisition, of the serial number of a nameplate of the respective slave unit (Si).
	In an analogous art, Walker discloses wherein the serial numbers (Sni) of the slave units (Si) to be replaced are produced by means of optical acquisition, of the serial number of a nameplate of the respective slave unit (Si) (para 0170 and 0252; camera).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Bulter's limitation in order to identify each device.

In an analogous art, Walker discloses wherein the serial numbers (Sni) of the slave units (Si) to be replaced are produced by means of photographic acquisition of the serial number of a nameplate of the respective slave unit (Si) (para 0170 and 0252; camera).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemen’s method by adding Bulter's limitation in order to identify each device.

Conclusion	
                        7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Primary Examiner, Art Unit 2462